Title: From George Washington to David Stuart, 15 August 1786
From: Washington, George
To: Stuart, David

 

Dear Sir,
Mount Vernon Augt 15th 1786

Mrs Washington is prevented from dining with you tomorrow by the arrival of a French Gentleman of Rank—Genl Duplessis—who is introduced, and very warmly recommended to me by the Count de Estaing, the Marqs de la Fayette &ca—in consequence I have persuaded Colo. Humphreys to Postpone his visit to Abingdon. Wishing to shew this Gentleman (Genl Duplessis) all the Civilities in my power, I should be glad if you & Mrs Stuart would dine with us tomorrow. other Company are also invited from Alexandria at Dinner, at this time. That Mrs Stuart may be accomodated, George’s Phæton, & a pair of my horses (two others being sent to Fredericksburgh) is carried up by Charles. Yrs affectly

Go: Washington

